ORDER

PER CURIAM.
AND NOW, this 25th day of September, 2012, the Joint Petition for Permission to Appeal is GRANTED. The issues to be addressed, as stated by the parties, are:
1. Whether absent evidence of extraordinary circumstances, an elector’s signature is invalid when the residence declared by the elector on the nomination paper cannot be confirmed by the voter registration records?
2. Whether an elector’s signature is invalid when the signatory does not add his or her full and complete date of signing?
The Prothonotary is to expedite briefing. Thus, the parties are directed to submit, by 10:00 a.m. on September 28, 2012, a joint stipulation as to the number of votes contested with respect to each of these issues as of the date the stipulation is submitted to our Court.
Furthermore, the parties are directed to file their respective appellate briefs no later than 10:00 a.m. on October 1, 2012. To the extent the parties wish to file a reply to the appellate brief of their opponent, such reply shall be filed no later than 3:00 p.m. on October 8, 2012. For docketing purposes, the Objectors shall be referred to as “appellants” and the Libertarian Candidates as “appellees.”
This matter shall be submitted on the briefs.